                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


     THEODORE PERTILLER,                           )
                                                   )
           Plaintiff,                              )
                                                   )
     v.                                            )      Case No. 3:19-cv-00832
                                                   )      Judge Aleta A. Trauger
     CITY OF MURFREESBORO,                         )
                                                   )
           Defendant.                              )


                                          MEMORANDUM

          Plaintiff Theodore Pertiller has filed suit against defendant City of Murfreesboro,

Tennessee (“City”), asserting claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq. Now before the court is the City’s Motion for Summary Judgment (Doc. No. 15),

seeking judgment in its favor on all claims asserted in the Complaint (Doc. No. 1). For the reasons

set forth herein, the defendant’s motion will be granted.

I.        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          A.     Background

          Pertiller filed suit in this court in September 2019, asserting claims of race discrimination

and retaliation under Title VII. Following the completion of discovery, the City filed its Motion

for Summary Judgment (Doc. No. 15), supporting Memorandum of Law (Doc. No. 16), Statement

of Undisputed Material Facts (Doc. No. 17), and numerous deposition excerpts and exhibits. The

plaintiff filed a Response in Opposition (Doc. No. 18), Response to the Statement of Undisputed

Material Facts (Doc. No. 19), the Declaration of Theodore Pertiller (Doc. No. 19-1), the plaintiff’s

own deposition excerpts, and a separate Statement of Additional Material Facts (Doc. No. 20). The

defendant filed a Reply (Doc. No. 21), a Response to the plaintiff’s Statement of Additional



     Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 1 of 45 PageID #: 1179
                                                                                                     2


Material Facts (Doc. No. 22), and yet more deposition excerpts. In response to the court’s directive

and to facilitate the court’s review of the record, the parties subsequently filed complete deposition

transcripts for the nine most-cited depositions. Because nearly all the facts asserted in the parties’

Statements are, at least to some extent, disputed, the facts set forth herein are drawn largely from

the deposition transcripts and attached exhibits. The facts are undisputed unless otherwise

indicated.

        Plaintiff Theodore Pertiller is an African-American man who was employed by the

Murfreesboro Fire and Rescue Department (“MFRD” or “Fire Department”) for approximately

twenty-nine years, beginning in 1990. He was promoted to the rank of captain in 1999. (Doc. No.

1 ¶¶ 5, 6; Doc. No. 24-7, Pertiller Dep. 11, 13.) The chain of command above the rank of captain

includes battalion chief, assistant chief, deputy chief, and chief. (Id. at 29.) Mark Foulks became

MFRD Fire Chief in August 2015 and was chief at all times relevant to this lawsuit. (Doc. No. 24-

4, Foulks Dep. 6, 10.) At a disciplinary hearing conducted in June 2019, Foulks forced Pertiller to

choose between retirement or termination. Pertiller chose to resign in order to protect his retirement

benefits. (Doc. No. 1. ¶¶ 36–39.) For purposes of the defendant’s Motion for Summary Judgment,

there is no dispute that Pertiller was subjected to a constructive discharge. 1 (Id. ¶ 42; Doc. No. 16,

at 11 n.4.)

        As a captain in the Fire Department, Pertiller directly supervised and was responsible for

the two firefighters and the fire engine driver assigned to his engine (“Engine 5”). (Pertiller Dep.



        1
          “The constructive-discharge doctrine contemplates a situation in which an employer
discriminates against an employee to the point such that his ‘working conditions become so
intolerable that a reasonable person in the employee’s position would have felt compelled to
resign.’” Green v. Brennan, 136 S. Ct. 1769, 1776 (2016) (quoting Penn. State Police v. Suders,
542 U.S. 129, 141 (2004)). Title VII treats the employee’s resignation under such circumstances
as equivalent to “an actual discharge.” Id. at 1776–77.



   Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 2 of 45 PageID #: 1180
                                                                                                    3


29–30, 148.) As captain, Pertiller was also responsible for ensuring that his company

acknowledged and responded to emergency calls received from dispatch. (Foulks Dep. 39.)

       Calls from dispatch may come through radios inside fire engines, base radios at the fire

stations, and also through walkie-talkies carried on a person. (See Doc. No. 16-2, at 44.) The

ranking employee—i.e., the captain—on each engine is required to have his walkie-talkie on and

with his person at all times or, when at the station, to be within hearing distance of the base radio,

until 8:00 p.m. (Id.) The designated or lead firefighter on each engine is also required to have a

walkie-talkie. (Id.) According to the plaintiff, calls from dispatch do not always go through

correctly. (See, e.g., Doc. No. 24-8, Thomas Dep. 86–87; Foulks Dep. 40–41.)

       B.      Implementation of the AVL

       It is undisputed that, prior to 2017, emergency response units were assigned to emergency

calls according to district or territory lines. Beginning in early 2017, the MFRD began using an

automated vehicle location (”AVL”) system, which uses GPS to identify and recommend to the

dispatcher the closest appropriate emergency response unit to an incident. (Foulks Dep. 45–46;

Doc. No. 24-5, Jernigan Dep. 20.) However, although the AVL system was implemented in 2017,

the Fire Department did not begin actually using it to assign and dispatch units for response until

August 2018, when it began relying on the AVL recommendations. (Jernigan Dep. 34–35.) From

early 2017 until August 2018, the Fire Department “manipulated” the AVL system so that it

continued to recommend which unit should be dispatched to an emergency based on district

“territories,” rather than strictly by GPS location. (Jernigan Dep. 34.) Historically, if a company

was not assigned to an incident but believed it should have been, it might “jump” a call by telling

dispatch it would respond instead of the dispatched unit. (Jernigan Dep. 35.) Once the AVL system

was fully implemented, MFRD employees were expressly instructed not to do this anymore and

to “let the AVL do its job,” unless they were “100% certain that [their] unit is closest.” (Doc. No.



   Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 3 of 45 PageID #: 1181
                                                                                                    4


20-2, at 59; Jernigan Dep. 35–36; Foulks Dep. 52.) Foulks clarified: “That doesn’t mean in every

single circumstance [a unit should not jump a call,] because if you’re . . . out of service, the AVL

doesn’t know you’re there . . . . And so if you know that you’re closer based on, ‘Hey this doesn’t

even know we’re here, and I know we’re closer than that unit,’ it doesn’t preclude you from being

able to do that.” (Foulks Dep. at 52.)

       Each of the MFRD’s fire engines is equipped with a mobile data terminal, or MDT, which

is basically a “laptop computer that sits directly in front of the captain.” (Foulks Dep. 43.) It is a

“device that’s connected directly to the [computer-aided dispatch or “CAD”] system at 911” that

provides to the captain of the engine “information related to” 911 calls. (Foulks Dep. 42, 44.)

According to Foulks, if the captain is in front of the MDT, he can

       see the call come into the pending queue or a queue that they’re getting ready to get
       dispatched. . . , as well as they can see the call when it is dispatched. They can
       [communicate to dispatch] that they’re en route to the call or change their
       designation.

       They can put “on scene” from that mobile data terminal, as well as see comments
       related to the call. And everything . . . that the dispatcher has information-wise, they
       can see that being fed through their CAD system on there.

(Foulks Dep. 42–43.) The MDT in each engine is “the point where the [AVL] comes through to

give 911 the closest unit to the call, for purposes of knowing which vehicle to dispatch.” (Foulks

Dep. 43.) The AVL system generates a recommendation to the dispatcher as to which unit to

dispatch to a call based on the closest available unit to that particular call. (Foulks Dep. 45.)

       Foulks testified that the captain is not required to monitor the MDT. (See Foulks Dep. 43

(“I mean, as far as being required to sit there and watch the MDT for a call to pop up, no.”).)

Instead, he is required to monitor the radio for calls and to use the MDT for additional information

related to the calls. (See Foulks Dep. at 53–54 (“Q. Okay. So you’re required to monitor the radio?




   Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 4 of 45 PageID #: 1182
                                                                                                      5


A. Yes. Q. And then if the radio alerts you to the MDT, you would check the MDT; is that fair?

A. Yes.”).)

        Various witnesses testified that the Fire Department received some training and a user

guide for the AVL in December 2016 and January 2017, before the system went “live.” (See, e.g.,

Foulks Dep. 45; Jernigan Dep. 27; Doc. No. 24-9, Toombs Dep. 69; see also Doc. No. 16-11, at 1

(Nov. 30, 2016 email from J. Flynt to “MFRD A Shift” re: “MFRD Mobile Training” and attaching

MFRD Mobile User Guide); Doc. No. 16-11, at 3 (Jan. 15, 2017 email from J. Flynt to “MFRD

All Personnel,” attaching updated MFRD Mobile User Guide); Doc. No. 16-11, at 11–38 (Vision

Mobile User Guide for MFRD Version 1.1.17).)

        Pertiller does not dispute that user guides were sent out via email in 2017 and 2018 and

that, as a captain, he was on the distribution list for those emails, but he attempts to dispute whether

actual training was conducted, pointing out that there is no written record of any such training,

despite the Fire Department’s normal practice of maintaining training records. (See Jernigan Dep.

27–28; Toombs Dep. 87.) He also asserts that, when the department actually began using AVL

response recommendations to generate dispatch recommendations in August 2018, the plaintiff

and Battalion Chief Daryl Alexander, the plaintiff’s direct supervisor at the time and, thus, the

person charged with ensuring that the plaintiff knew how to use the system, were not on speaking

terms. 2 (See Doc. No. 24-1, Alexander Dep. 90 (“[M]e and him don’t talk. . . . Because of our

history.”); Pertiller Dep. 99; see also Thomas Dep. 20 (testifying that he expected his battalion



        2
          Battalion Chief Daryl Alexander was Pertiller’s direct supervisor from 2009 to 2015 and
from early 2018 until January 2019. (Doc. No. 24-1, Alexander Dep. 12–14.) Bigelow described
a battalion chief’s responsibilities to his captains as being there to “support them” in whatever
ways they needed support. (Doc. No. 24-2, Bigelow Dep. 15.) He felt that it was important for a
battalion chief to be available to his captains and for them to be able to come to him with questions.
(Bigelow Dep. 16.)



   Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 5 of 45 PageID #: 1183
                                                                                                     6


chief to notify him of policy or practice changes within the department).) Battalion Chief Jamie

Bigelow, who was a captain at the time the AVL system was implemented, testified that he did not

recall any training: “It’s just ‘Hey, we’re being dispatched by GPS, or AVL.’” (Doc. No. 24-2,

Bigelow Dep. 25–26.) Bigelow also did not recall receiving a user guide when the AVL system

was implemented (id. at 26), even though the record clearly establishes that user guides were

distributed.

        Captains are responsible for designating their engines as being “in service” or “out of

service” on the MDT. (Jernigan Dep. 26.) If an engine is designated “out of service,” the AVL

cannot “see” it, and the unit will not be dispatched. (Foulks Dep. 52.) Prior to use of the AVL

system, an engine was to be designated as “out of service” when it was outside of its assigned

territory and back “in service” when it returned to its territory. (See Toombs Dep. 72 (“Probably

years ago, yes, before—because, [before AVL], we wouldn’t know whether [an engine] was in the

territory or not, on the old, old system.”); Doc. No. 24-6, Leonard Dep. 40 (“And how we used to

do it is, . . . we do not go back in service until we get to the edge of our territory . . . .”).)

        The plaintiff claims that, according to the City’s written records, this did not change when

the AVL system was added—the formal policy was that an engine should be designated as “in

service” only when it is in its own territory. (Pl.’s Resp. Stmt. Undisp. Fact, , Doc. No. 19 ¶ 65

(citing Foulks Dep. Ex. 4, Doc. No. 20-2, at 59).) The exhibit the plaintiff cites, a memo issued by

John Flynt on July 25, 2018, does not support his assertion. Flynt’s memo notified the Fire

Department captains that it was “extremely important” that each unit be designated “in service”

when in territory and at base; otherwise, a unit may not be recommended for a call when it

otherwise should be. (Doc. No. 20-2, at 59.) The memo does not specifically address whether an

engine should be designated “in service” immediately upon leaving training, but it does state that




   Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 6 of 45 PageID #: 1184
                                                                                                     7


the system would recommend a unit or units for response based on which were closest to the call

and, critically, that “all district boundaries will be dissolved when it comes to incident response.”

(Doc. No. 20-2, at 59.) In other words, the closest unit would be the one dispatched, irrespective

of territory. The City agrees that there is no specific written policy stating that engines are to be

designated “in service” upon leaving training. (Jernigan Dep. 120.) Instead, according to Jernigan,

“that’s just something that you’re trained and showed [sic] as you come up through the ranks.”

(Jernigan Dep. 120–21.)

       Captain Terrence Thomas testified that he does not remember an official written

departmental policy regarding whether a captain was supposed to put his engine back “in service”

upon leaving an out-of-territory training, but he does recall a captains’ meeting with Chief Foulks

in which Foulks made it clear to the captains that they “better make sure that [they] go in service

when [they] leave training and to not take [themselves] out of service unless [they] have a good

reason for it, even if [they’re] out of territory.” (Thomas Dep. 109.) Thomas did not remember

when this meeting took place or whether Pertiller was at that particular meeting. (Id. at 110.) He

also noted that, in the past, prior to implementation of the AVL system, the rule was that if an

engine left its territory for any reason, it would be taken out of service and then put back in service

when it returned to its district. As Thomas explained, “we would even get on the radio and do that.

We would say, you know, ‘7 is back in territory’ or ‘back in service’ or something like that, back

in the day.” (Thomas Dep. 109.) Pertiller testified that the “whole time” he had been at the MFRD,

“whenever you leave your station you go out of service” and return to service only when back in

territory. (Pertiller Dep. 135–36.)

       C.      The “August 2018 Incident”

       On August 17, 2018, at 10:28 a.m., Pertiller was testing fire hydrants (which is a “loud”

process (Leonard Dep. 12)), when dispatch attempted to contact his unit to send it to respond to a



   Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 7 of 45 PageID #: 1185
                                                                                                    8


medical call. (Pertiller Dep. 84.) According to the plaintiff, he and at least one of his firefighters

had their walkie-talkies on them, but the call did not come through, so they did not answer or

acknowledge the call. (Pertiller Dep. 84; Leonard Dep. 13.) Pertiller later learned that he had

“gotten in and out of the engine several times” before he noticed the call on the MDT. (Pertiller

Dep. 84.) Dispatch only attempted to contact them once and did not dispatch any other unit to

respond to the call. (Foulks Dep, 132; Jernigan Dep. 62.) However, an ambulance was dispatched

to the same incident and responded. (Jernigan Dep. 62–63.) When he and his crew saw the call on

the MDT, approximately thirty minutes later, Pertiller called dispatch but was told to disregard it,

as the ambulance was already on site and loading the patient. (Pertiller Dep. 84; Doc. No. 16-4, at

62.)

       City Handbook § 3002 sets the disciplinary procedures and grounds for the City’s

discipline of employees. (Foulks Dep. 12–13; Doc. No. 16-4, at 40–52 (City Handbook § 3002).)

After becoming Fire Chief, Chief Foulks adopted a “clean slate” policy of disregarding

disciplinary actions that had taken place prior to 2016. (Foulks Dep. 197, 199.) Battalion chiefs

typically handle discipline for captains under their command. (Foulks Dep. 14.) However, if the

discipline involves anything more serious than a written reprimand, then it is sent up the chain of

command for approval. (Foulks Dep. 14–15.) The Chief makes the final call on discipline above

the level of a written reprimand, except that anything above a two-day suspension has to be

approved by the City Manager. (Foulks Dep. 20.) When any proposed disciplinary action is sent

up the chain of command, the next ranking officer can choose to accept, increase, or decrease the

recommended action. (Foulks Dep. 18.)

       The plaintiff’s supervisor, Battalion Chief Alexander, sent a Memorandum to Assistant

Chief Kaye Jernigan almost two months later, on October 10, 2018, recommending that Pertiller




   Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 8 of 45 PageID #: 1186
                                                                                                     9


be disciplined for missing the call on August 17, 2018. (Doc. No. 16-4, at 58.) Based on Pertiller’s

having received written reprimands for two missed calls in 2012, Alexander recommended that

Pertiller receive a twenty-four-hour shift suspension without pay and be placed on twelve months

of disciplinary probation for violation of City Employee Handbook §§ 3002(i)(1) and 3003(b),

pertaining to “unsatisfactory job performance” and “inattentiveness to duty.” (Id.) Jernigan and

Deputy Chief Roger Toombs agreed with the recommendation (see Doc. No. 16-4, at 59, 60), but

Foulks made the decision to issue a written reprimand instead (Foulks Dep. 134–35). According

to Foulks, a written reprimand was consistent with the discipline other captains had received for a

first offense of missing a call. (Foulks Dep. 135.) And, although Foulks thought that there was a

question about whether the plaintiff had actually heard the call, he believed that the plaintiff should

have noticed the call on the MDT sooner than he did. (See id. (noting that it took Pertiller “over

20 minutes with the call on the MDT” in front of him to notice the call).)

       Alexander drafted a Memorandum to Pertiller dated December 6, 2018, informing him that

he was receiving a written reprimand for missing the call on August 17, 2018. (Doc. No. 16-4, at

61.) Alexander did not actually give the Memorandum to Pertiller until January 2, 2019.

(Alexander Dep. 73.) 3 The Memorandum included a notice of what action Pertiller could take to

seek review of the disciplinary action. (Doc. No. 16-4, at 61.)

       D.      Pertiller’s Discrimination Complaint and Request for Review of Discipline

       On January 3, 2019, consistent with that notice, Pertiller sent an email to City Manager

Craig Tindall and Human Resources (“HR”) Director Pam Russell requesting a review of the

written reprimand and, in addition, making a complaint of race discrimination against Alexander.



       3
        After issuing the reprimand, Alexander was no longer Pertiller’s direct supervisor.
(Alexander Dep. 11–12.)



   Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 9 of 45 PageID #: 1187
                                                                                                   10


(Doc. No. 16-2, at 51.) Aside from his claim that Alexander’s decision to issue a written reprimand

was motivated by racial bias, the plaintiff complained about an incident that had occurred in

November 2018, when Alexander altered the plaintiff’s time sheet to remove overtime that the

plaintiff had signed up for and worked, replacing it with a “duty exchange” day, without discussing

it with the plaintiff or even notifying him that he had done so. (Id.) Based on the timing of events,

the plaintiff believed that Alexander had initiated the discipline related to the August 2018 incident

after the plaintiff went around him to have his time sheet corrected. (Pertiller Dep. 100–01.)

       Chris Clausi, then Assistant HR Director for the City of Murfreesboro, was tasked with

investigating the plaintiff’s discrimination complaint, while Craig Tindall, as City Manager, was

responsible for reviewing the written reprimand for the August 17, 2018 incident. (Doc. No. 24-3,

Clausi Dep. 9, 15–16, 40.) As part of his investigation, Clausi interviewed Terrence Thomas, who

is also an African American captain with MFRD. Thomas reported to Clausi his experiences with

Alexander and his belief that Alexander is “harder on African American employees in the

department than Caucasian employees.” (Doc. No. 20-2, at 80–81.)

       Clausi determined in the course of his investigation that Pertiller had missed a call on

August 17 and that this constituted a clear policy violation. (Clausi Dep. 59.) However, Clausi also

concluded that his investigation raised “concerns that race may have been a factor in the decisions

made by Daryl Alexander.” (Doc. No. 20-2, at 85; Clausi Dep. 35.) Clausi clarified that he was

not sure whether race had played a role, but he found that “too many things there . . . just are

unexplainable.” (Id.) In the course of his HR career, this was the only time he had reached a

conclusion that discrimination may have occurred. (Clausi Dep. 36.)

       One of the factors Clausi considered was the excessive delay between the actual incident,

the disciplinary decision, and the delivery of the written reprimand to the plaintiff. (See Clausi




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 10 of 45 PageID #: 1188
                                                                                                     11


Dep. 35; Doc. No. 20-2, at 85 (Feb. 6, 2019 Clausi Report of Investigation) (“There is also no

justifiable reason why the written reprimand wasn’t issued to Pertiller until almost five months

after the violation has been committed.”); see also Doc. No. 20-2, at 77 (April 29, 2019 Memo

from Foulks to Tindall, acknowledging that he and Jernigan had counseled Alexander regarding

the delay of discipline); Toombs Dep. 42 (noting that he would “hope” that the disciplinary process

would usually take less than two months); Alexander Dep. 19 (acknowledging that it normally

takes “[a]bout a month” for a disciplinary recommendation to make its way up the chain of

command).) 4 Clausi also found that there was no reasonable explanation for Alexander’s alteration

of the plaintiff’s time card. (Doc. No. 20-2, at 85.) Clausi also determined that Alexander had

disproportionately disciplined Black captains in the five years prior to Pertiller’s complaint—of

the four captains he had disciplined during that time frame, three were Black. (Doc. No. 20-2, at

85.) 5

         Craig Tindall reviewed the record pertaining to the written reprimand and upheld the

discipline as appropriate. More specifically, he concluded that Pertiller’s “neglect of [his] duty was

a serious offense and no mitigating circumstances were present at the time.” (Doc. No. 16-5,

Tindall Dep. 20, 37; see also Doc. No. 20-2, at 78 (March 6, 2019 Memo from Tindall to Foulks,


         4
          The City attempts to dispute that the delay is excessive, but its citations to the record only
support the fact that Clausi (like the plaintiff) was unaware that Alexander had initiated the
disciplinary recommendation in October 2018, before the issue concerning Alexander’s alteration
of the plaintiff’s time card arose in November 2018. (Clausi Dep. 56–57.)
         5
          In following up on Clausi’s Report, however, Foulks determined upon review of
Alexander’s actions dating back to 2015 that Alexander had administered eleven disciplinary
actions to captains under his command:
    Four of the actions were counseling sessions, seven were reprimands to nine different
    Captains (two Captains received two actions). Of the nine Captains two were African
    American and seven are Caucasian, the two Captains that received multiple actions were
    both Caucasian.
(Doc. No. 20-2, at 77.)



  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 11 of 45 PageID #: 1189
                                                                                                     12


finding that the written reprimand was appropriate based on Pertiller’s actions but also

acknowledging the discrimination complaint and directing Foulks to investigate the reasons for

the delay in discipline and to consider whether Alexander needed diversity training).) Pertiller

received a short memo from Tindall stating that he agreed with the written reprimand, but Pertiller

did not receive a copy of Clausi’s actual report until after he filed this lawsuit. (Pertiller Dep. 121–

22; see also Doc. No. 20-2, at 78.)

        Sometime between March 6 and April 29, 2019, Toombs told Foulks that Pertiller filed a

meritless complaint every time he was disciplined. (Foulks Dep. 116–17, 201; Toombs Dep. 52–

53.) Toombs also told Foulks that none of Pertiller’s complaints had ever been substantiated, but

Foulks did not look into the complaints independently. (Foulks Dep. 116–17, 239.)

        E.      The “May 2019 Incident” and Ensuing Discipline

        On May 29, 2019, Pertiller’s engine (Engine 5) and several others participated in a

scheduled training at the training grounds within the City, outside of the plaintiff’s designated

territory. (Pertiller Dep. 132–33, 135–36; Bigelow Dep. 29.) As per protocol, Pertiller’s engine

was designated as “out of service” during the training. (Bigelow Dep. 44–45.) Foulks testified that,

when the training ended, based on their AVL status on the CAD, every engine other than the

plaintiff’s was placed back in service before leaving the training grounds. (Foulks Dep. 179.)

Pertiller’s engine remained out-of-service while Pertiller and his company left the training ground

and went to a nearby restaurant, still outside their territory, located at 1720 Old Fort Parkway in

Murfreesboro, to pick up food. There was “nothing wrong” with their stopping at the restaurant.

(Bigelow Dep. 29.) While Pertiller’s company was waiting for food to be prepared, a medical 911

call came in from a location on Old Fort Parkway. (Pertiller Dep. 133.) Because his engine was

still designated “out of service,” Pertiller was not actively monitoring his radio during this time.

(Pertiller Dep. 133.) In addition, because Pertiller’s engine was not designated as in service, it was



  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 12 of 45 PageID #: 1190
                                                                                                    13


not dispatched to the call. However, when the call came through on his walkie-talkie, Pertiller

heard the street name, “Old Fort Parkway.” (Pertiller Dep. 133.) He did not “pay much attention

to it” because he knew his engine was still out of service, and he also figured that the call could

have come from anywhere on Old Fort Parkway. (Pertiller Dep. 153.) However, he did not contact

dispatch to confirm the exact location of the emergency. (Pertiller Dep. 153.) If his engine had

been designated as in service, the AVL system would have “picked [him] up” and likely would

have recommended that his engine, being the closest, be dispatched to respond to the call. (Pertiller

Dep. 153.) Pertiller’s driver, Kevin Leonard, did not designate their engine as back in service until

6:19 p.m., two hours after the engine was back at the station. (Pertiller Dep. 149–50; Doc. No. 16-

2, at 52.)

        Engine 1, which was in service, was dispatched to the call, which came from 1714 Old Fort

Parkway, Miller’s Ale House. (Bigelow Dep. 41; Doc. No. 16-4, at 66.) When Engine 1 arrived at

the incident, it was waved away by an ambulance that was already on the scene. (See Foulks Dep.

144–45.) However, the captain on Engine 1 called Captain Keith, the training captain, to report

seeing Engine 5 in the parking lot adjacent to Miller’s Ale House but that Engine 5 did not respond

to the call. (Bigelow Dep. 41–42; Doc. No. 16-4, at 66.) After being informed of this incident by

Keith, Battalion Chief Bigelow went to Station 5 to interview those involved. (Doc. No. 16-4, at

66–68.) Bigelow told Pertiller what had been reported to him. Pertiller told Bigelow that he had

heard that the location of the call was Old Fort Parkway but that Engine 5 was designated out of

service at the time. (Doc. No. 16-4, at 66.) Bigelow told him that he wanted “all [his] Captains to

always be ready to take a call, and to get on the radio to say ‘we’re close, we’ll take that call’ even

if the MDT has out of service on the status.” (Doc. No. 16-4, at 66.) Bigelow also informed Pertiller

that the matter was “a big deal, . . . a major infraction.” (Bigelow Dep. 33–34.) Pertiller told him




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 13 of 45 PageID #: 1191
                                                                                                 14


that missing the call was not intentional. (Doc. No. 16-4, at 73.) Bigelow did not believe that the

plaintiff intentionally ignored the call, but he did consider it to be a third missed call. (Bigelow

Dep. 46.) According to the plaintiff, no one ever instructed him to place his engine back in service

immediately after finishing training. His understanding was that he was to stay out of service until

he was back in his territory. (Pertiller Dep. 144.)

        On June 4, 2019, after completing his investigation into the incident, Bigelow drafted a

summary of his investigation and recommended to Assistant Chief Jernigan that Pertiller receive

a total of two twenty-four-hour shift suspensions without pay and be placed on twelve months of

disciplinary probation, based on his having missed calls in March 2012 and August 2018. (Doc.

No. 16-4, at 73.)

        Also on June 4, 2019, Jernigan drafted a Memorandum to Deputy Chief Toombs, agreeing

in part with Bigelow’s proposed discipline but recommending to Toombs that the plaintiff be

suspended for five shifts without pay, rather than two, and that he be demoted two ranks, to

firefighter. (Doc. No. 16-4, at 74.) Jernigan was aware of three other instances in her career when

an employee was demoted two levels, none of which had occurred within the past ten years.

(Jernigan Dep. 39–40.) She knew that this demotion might cause Pertiller to resign. (Jernigan Dep.

139.)

        Continuing up the chain of command, Toombs noted in his June 6, 2019 Memorandum to

Chief Foulks that he concurred with Jernigan’s recommendation. (Doc. No. 16-4, at 75.) Toombs

had gotten involved in the investigation even before receiving Jernigan’s recommendation, by

emailing John Flynt to request information about the location of Engine 5 throughout the day of

the incident. (Toombs Dep. 105.) Toombs testified that this was not the only time he has gotten




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 14 of 45 PageID #: 1192
                                                                                                   15


involved in an investigation, but he was unable to recall, when asked, other investigations in which

he had gotten involved on the front end. (Toombs Dep. 105–06.)

       On June 19, 2019, Chief Foulks conducted a pre-disciplinary meeting with the plaintiff to

discuss the proposed discipline. Foulks always conducted such a meeting any time someone was

going to be “suspended or demoted or anything of that nature, . . . to give them their chance to

provide their side of the story.” (Jernigan Dep. 135–36.) Foulks recalled that he discussed the

recommended discipline with Jernigan and Toombs prior to the meeting. (Foulks Dep. 181.) He

believed they also discussed the fact that, if the recommendation went up the chain to the City

Manager, Tindall might step it up from a demotion to a termination. (Foulks Dep. 183–84.) Both

Foulks and Jernigan were concerned about the effect a termination would have on Pertiller’s

retirement benefit. (Foulks Dep. 184–85.) He believes he discussed with Toombs the dollar amount

that might be implicated by a termination. (Foulks dep. 185–86.)

       Foulks, Pertiller, Jernigan, Bigelow, Leonard, and Assistant City Attorney Kelley Baker

attended the pre-disciplinary meeting. (Foulks Dep. 155, 190.) Jernigan was there to present the

facts of the case and her disciplinary recommendation, and Pertiller told his side of the story and

responded to questions from Foulks. (Foulks Dep. 190.) According to Foulks, during this

conversation, Pertiller stated that responding to the call was “not his responsibility, that that was

not his territory, and that’s the responsibility of whoever’s territory that they’re in.” (Foulks Dep.

192; see also Jernigan Dep. 141.) This statement was what “turned [Foulks] away from doing a

demotion and toward doing a termination.” (Foulks Dep. 192.) Foulks told Pertiller that responding

to the call was his responsibility and that doing so was what a “prudent person [who] wanted to

take care of this community” would have done. (Foulks Dep. 192–93.) And at that point, Foulks

told Pertiller that he was not going to accept Jernigan’s recommendation and instead would




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 15 of 45 PageID #: 1193
                                                                                                  16


recommend termination to the City Manager or, alternatively, give Pertiller the opportunity to

retire, so that he would not have to wait ten years before being able to draw his retirement, which

would mean losing up to $400,000 in retirement benefits. (Foulks Dep. 191; Jernigan Dep. 141.)

Foulks told Pertiller that the City Manager was aware of the incident and knew that the pre-

disciplinary meeting was taking place. Foulks thought the City Manager would agree with

whatever disciplinary recommendation resulted from the pre-disciplinary meeting. (Foulks Dep.

205–06.) In his deposition, Foulks specifically denied that he had talked to the City Manager about

terminating Pertiller and denied telling Pertiller that the City Manager would agree with

termination. (Foulks Dep. 206.) He offered Pertiller the weekend to think about the choice, but

Pertiller responded immediately that he would elect to retire and that he was sorry and “just didn’t

know.” (Foulks Dep. 193.) Foulks denies losing his temper or yelling at the plaintiff during the

meeting. (Foulks Dep. 206–07; see also Bigelow Dep. 54; Leonard Dep. 29–30; Jernigan Dep.

142.)

        Kevin Leonard attended the meeting to provide support for Pertiller, to indicate that he did

not agree with the proposed discipline, that he believed that Pertiller was a good captain, that they

did not ignore a call, and that Pertiller would never have intentionally violated policy. (Leonard

Dep. 25, 27, 33.) He recalled that there was a discussion about training on the MDT and ATV

system and a difference of opinion as to whether Pertiller had received any actual training on it.

(Id.)

        According to Pertiller’s account of the meeting, Foulks asked him about how they trained

on the MDT, and Pertiller told him that the captains basically “talked among [them]selves and . . .

trained each other,” but they never had any formal training courses. (Pertiller Dep 172.) Pertiller

believed that it was this statement that “triggered” Foulks to suddenly become upset and to begin




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 16 of 45 PageID #: 1194
                                                                                                       17


yelling, degrading and “talk[ing] down” to Pertiller. (Id.) According to Pertiller, Foulks at this

point stated that he was going to “up the ante,” threatened to take away $400,000 in retirement

benefits if the plaintiff did not resign, and told him the City Manager had already “approved”

Foulks’ decision to terminate him if he did not resign. (Pertiller Dep. 170–71.) In his deposition,

Pertiller confirmed that he did not admit to “missing a call” because, as he said, “I wasn’t

dispatched. How can you miss a call if you’re not dispatched?” (Pertiller Dep. 172.) He now denies

stating that the call was not his responsibility, but the citations he offers in support of that statement

do not actually support it. (See Pertiller Dep. 172–73 (denying that he missed a call or that he

would “intentionally do anything that’s going to harm” anyone); Bigelow Dep. 46 (stating that he

did not believe that Pertiller would let something like this happen again or that he intentionally

ignored a dispatch).)

        In evaluating the discipline for the May 2019 incident, Foulks considered the August 2018

incident, but he did not review Pertiller’s personnel file or take any other previous discipline into

account. (Foulks Dep. 198–200.) Jernigan, however, acknowledged that she had worked with

Pertiller for a long time and that disciplinary incidents predating Foulks’ tenure were “in the back

of [her] mind.” (Jernigan Dep. 76–78.) Toombs, in agreeing with Jernigan’s recommended

discipline, also considered Pertiller’s entire personnel file and disciplinary history, which he

viewed as displaying a “pattern” of missing calls. (Toombs Dep. 80–82.) In recommending

termination, Foulks stated that he took into consideration the fact that the plaintiff had heard the

street name on the call but had chosen not to ask dispatch about the location. (Foulks Dep. 207.)

He testified that the biggest factor in his mind was the plaintiff’s “lack of taking responsibility for

his job . . . . He’s a captain in the fire department that can affect the actions of an entire company

within our department. And he basically stated that it was not his responsibility to answer a call




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 17 of 45 PageID #: 1195
                                                                                                18


that he knew about happening . . . ; it was somebody else’s.” (Foulks Dep. 207–08.) Even Leonard,

who did not believe that Pertiller should have been demoted or terminated, agreed that the engine

should have gone back in service when they left the training ground and that, if he, as acting

captain, had heard the street name “Old Fort Parkway” on the call, he would have checked into

where on Old Fort the call came from. (Leonard Dep. 36–37, 40.)

       According to Terrence Thomas, Chief Foulks later announced in a captains’ meeting that

Pertiller’s employment ended because he “lied about some things.” (Thomas Dep. 100.)

       The plaintiff asserts that the record shows that the appropriate discipline for a second or

even third missed-call offense is one twenty-four-hour suspension and twelve months of

disciplinary probation. (See Toombs Dep. 31–32, 42-44; Alexander Dep. 28–29, 67; Bigelow Dep.

46; see also Doc. No. 16-4, at 73 (Bigelow’s summary of investigation, recommending two

twenty-four hour suspensions and twelve months of disciplinary probation for what he considered

to be a third missed-call offense).) The City denies that the Fire Department has a standard or

baseline measure of discipline for a second or third offense, because no other captain has missed

multiple calls.

       F.         The Plaintiff’s Proposed Comparators

       In attempting to identify other employees outside his protected class who were treated more

favorably than he was after engaging in comparable conduct, the plaintiff equates missed calls and

delayed response to calls, and he asserts that the City views missing a call and a delayed response

to a call as the same for disciplinary purposes. (Pl.’s Stmt. Add’l Mat’l Facts, Doc. No. 22 ¶ 92

(citing Foulks Dep. Ex. 6, Doc. No. 16-4, at 55–57).) The referenced exhibit documents an incident

that took place in February 2012, when Captain Brian Lowe received a written reprimand for a

delayed acknowledgment of a call, due to his not taking his radio with him into the restroom. (Doc.

No. 16-4, at 56–57.) Foulks was not chief at the time, and the exhibit does not indicate the length



  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 18 of 45 PageID #: 1196
                                                                                                    19


of the delay or whether it resulted in Lowe’s unit’s arriving late to the scene of the call or other

adverse consequences.

       Moreover, Foulks testified that, under his supervision, which began in 2015, the MFRD

has “benchmarks” or goals for responding to calls, including a goal time of “60 seconds or less”

from receipt of the dispatch call to being en route, and a goal of “80 seconds from the 911 call to

en route” in the case of fire calls. (Foulks Dep. 101, 103; see id. at 102 (“And that’s what we strive

for, is 60 seconds out-of-the-chute time, 90 percent of the time, on a 90th percentile basis.”); see

also Jernigan Dep. 19 (identifying goal of a minute to be out the door for a medical call and “a

minute and a half to two minutes” for fire calls).) In both cases, the goal is that the responding unit

arrive at the call within four minutes of being en route. (Foulks Dep. 104; Jernigan Dep. 19.) If

multiple units are called, the other units should be at the call within nine minutes. (Jernigan Dep.

19.) These are “just some of the benchmarks. They are goals. . . . [T]hey are not in general orders.”

(Foulks Dep. 104.)

       Typically, if dispatch does not receive an acknowledgment of a dispatch within a minute,

it “is going to start inquiring” as to what is going on. (Id.) However, “[i]f a fire department

employee misses these time benchmarks,” he is not subject to investigation or discipline unless

the delay is markedly long. (Foulks Dep. 105; see id. at 105–06 (“[I]f we have a four-minute out-

of-the-chute time or . . . even a three-minute out-of-the-chute time, then that’s going to be looked

at and potentially disciplined because that’s . . . almost missing the call. But it just depends on the

circumstances.”).)

       In his written discovery responses, the plaintiff identified three white captains who have

missed or failed to respond to a service call but were not terminated: Karl Daigle, Kernie Cothran,

and Clay Walls. (Doc. No. 16-12, at 2.) Daigle was issued a written reprimand by Battalion Chief




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 19 of 45 PageID #: 1197
                                                                                                   20


Lowe for a first offense of missing a call in November 2018. (Doc. No. 16-12, at 2.) The plaintiff

alleges that Cothran missed or failed to answer a call in June 2019 and that Walls failed to timely

respond to a call in August 2019 (incident number 0012049), without being terminated, but he

provides no additional information about either incident. (Doc. No. 16-12, at 2.). The City’s

records reflect that Cothran has never been disciplined for any missed calls during his tenure. (Pl.’s

Resp. Stmt. Undisp. Fact, Doc. No. 19 ¶ 70.)

       The plaintiff points to Clay Walls as a comparator whose unit was untimely in responding

to a call but who was not disciplined. According to the incident report for a call on August 10,

2019, Station 7 received a call at 18:07:32, was en route at 18:08:19, and arrived on scene at

18:11:16. (Doc. No. 16-1, at 7.) Walls was the captain of Engine 4, which was designated as the

second responding unit after Engine 7. (Id. at 8.) Unit 4 was dispatched at 18:07:32, en route by

18:11:01, and arrived on scene at 18:15:05. (Id.) The City asserts that Engine 4 arrived at the call

scene within nine minutes, within the benchmark for a second unit’s response time. The plaintiff

asserts that, although Engine 4 arrived within the City’s benchmark time, it did not “respond”

within the benchmark time of sixty seconds, and it took nearly four minutes to go en route. Walls

was not subject to discipline based on this incident. (Toombs Dep. 117.)

       Pertiller also points to an incident that took place on April 12, 2020, when four white

captains missed the time benchmarks for being en route to a fire. (Toombs Dep. 114–17; Doc. No.

20-9, at 31–40.) According to the incident report for this call, the first responding unit, under

Captain Lee Douglas, was dispatched at 5:39:04, was en route at 5:42:08, and arrived at 5:45:30,

a total response time of 6:26. (Doc. No. 20-9, at 35.) The second unit, engine R-4, under Captain

Gary Hutchinson, had a total response time of 7:14, from dispatch at 5:39:04 to en route time of

5:42:32, to arrival time of 5:46:18. (Doc. No. 20-9, at 35–36.) The third responding unit, Apparatus




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 20 of 45 PageID #: 1198
                                                                                                 21


L-8, had a response time of 9:44, taking over two minutes from dispatch to response time and more

than seven minutes en route. (Doc. No. 20-9, at 37.) This unit was under Captain Jeff Irvin. (Id.)

Finally, Apparatus L-1, captained by Brian Creager, had a 6:08 response time, taking more than

two minutes to leave the station and an additional four minutes en route. (Doc. No. 20-9, at 37.)

These times were, at least to some extent, outside the “benchmarks” identified by Foulks. No

discipline was issued in relation to this incident. (Toombs Dep. 117.)

        The City asserts that no other captain has missed multiple calls, and the plaintiff disputes

this fact on the grounds that the City does not collect or maintain this type of information. In the

deposition testimony to which the plaintiff cites, Foulks testified that the City does not regularly

keep track of response times or delayed responses to calls—he was not talking about missed calls.

(Foulks Dep. 107–08.) Toombs agreed that, if an individual missed a call or responded late to a

call but was not disciplined, the City would not maintain a record of the incident. (Toombs Dep.

111–12.)

        G.         Racial Demographics in the Fire Department

        The City currently employs approximately 235 individuals in the Fire Department, of

whom 88.5% are Caucasian and 7.6% are Black. (Doc. No. 20-1.) Foulks agreed that his

department is “a little bit less diverse than the community.” (Foulks Dep. 85; see also Clausi Dep.

12 (acknowledging that the Fire Department “didn’t reflect the diversity of the community that

they serve”).) 6

        Since Foulks became Fire Chief in 2015, the MFRD has hired 108 new employees, of

whom eight are Black. (Doc. No. 20-1.) During the same time frame, three Fire Department



        6
        The parties have provided no evidence of the actual racial makeup of the City of
Murfreesboro.



  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 21 of 45 PageID #: 1199
                                                                                                  22


employees have been fired, excluding Pertiller, all of whom are Black. (Foulks Dep. 123.) Since

2016, forty-four individuals have served as captains, of whom four are Black. ((Doc. No. 20-1.)

Under Foulks’ supervision, twenty-seven individuals have been promoted to captain, none of

whom is Black. (Id.) The last time a Black employee was promoted to captain was February 2012.

Following Pertiller’s departure, only two Black captains remained. (Id.)

II.    STANDARD OF REVIEW

       Summary judgment is appropriate where there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). “By its very terms,

this standard provides that the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986). In other words, even if genuine, a factual dispute that is irrelevant or unnecessary

under applicable law is of no value in defeating a motion for summary judgment. On the other

hand, “summary judgment will not lie if the dispute about a material fact is ‘genuine.’” Id.

       A fact is “material” within the meaning of Rule 56(c) “if its proof or disproof might affect

the outcome of the suit under the governing substantive law.” Reeves v. Swift Trans. Co., 446 F.3d

637, 640 (6th Cir. 2006). A genuine dispute of material fact exists if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party. Harris v. Klare, 902 F.3d 630,

634–35 (6th Cir. 2018).

       The party bringing the summary judgment motion has the initial burden of identifying

portions of the record that it believes demonstrate the absence of a genuine dispute over material

facts. Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 627–28 (6th Cir. 2018); Fed. R. Civ. P.




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 22 of 45 PageID #: 1200
                                                                                                 23


56(c)(1)(A). The non-moving party must set forth specific facts showing that there is a genuine

issue for trial. Pittman, 901 F.3d at 628.

         The court should view the facts and draw all reasonable inferences in favor of the non-

moving party. Id. Credibility judgments and weighing of evidence are improper. Hostettler v. Coll.

of Wooster, 895 F.3d 844, 852 (6th Cir. 2018). As noted above, where there is a genuine dispute

as to any material fact, summary judgment is not appropriate. Id. The court determines whether

sufficient evidence has been presented to make the issue of fact a proper jury question. Id. The

mere existence of a scintilla of evidence in support of the nonmoving party’s position will be

insufficient to survive summary judgment; rather, there must be evidence upon which the jury

could reasonably find for the nonmoving party. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir.

2003).

III.     DISCUSSION

         A.     Race Discrimination – Disparate Treatment Claim

                1.      Legal Standards

         Title VII’s anti-discrimination provision makes it “an unlawful employment practice for

an employer . . . to discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s race,” among other

characteristics. 42 U.S.C. § 2000e–2(a)(1). Intentional discrimination claims under Title VII can

be proven by direct or circumstantial evidence. DiCarlo v. Potter, 358 F.3d 408, 414 (6th Cir.

2004).

         If a plaintiff produces direct evidence of discrimination, “the burden shifts [back] to the

employer to prove by a preponderance of the evidence that it would have made the same decision

absent the impermissible motive.” Id. at 415. When a plaintiff uses circumstantial evidence to

prove his case, the court analyzes the claim under the familiar three-step McDonnell Douglas



  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 23 of 45 PageID #: 1201
                                                                                                    24


framework. See Clay v. United Parcel Serv., Inc., 501 F.3d 695, 703 (6th Cir. 2007) (referencing

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). “On a motion for summary judgment,

a district court considers whether there is sufficient evidence to create a genuine [factual] dispute

at each stage of the McDonnell Douglas inquiry.” Id. In Clay, the Sixth Circuit recognized that,

while there are “many ‘context-dependent ways by which plaintiffs may establish a prima facie

case’” of race discrimination, the “key question is always whether, under the particular facts and

context of the case at hand, the plaintiff has presented sufficient evidence that he or she suffered

an adverse employment action under circumstances which give rise to an inference of unlawful

discrimination.” Id. (quoting Macy v. Hopkins Cty. Sch. Bd. of Educ., 484 F.3d 357, 365 (6th Cir.

2007)).

          The first stage of the McDonnell Douglas analysis requires the plaintiff to establish a prima

facie case of discrimination, usually by proving: “(1) membership in [a] protected class; (2) that

he or she suffered from an adverse action; (3) that he or she was qualified for the position; and (4)

that he or she was treated differently from similarly situated members of the unprotected class.”

Chattman v. Toho Tenax Am., Inc., 686 F.3d 339, 347 (6th Cir. 2012) (citation omitted). If the

plaintiff demonstrates a prima facie case of discrimination, the burden shifts to the employer to offer

a legitimate, nondiscriminatory explanation for its actions. Chen v. Dow Chem. Co., 580 F.3d 394, 400

(6th Cir. 2009). 7 If the defendant does so, the burden shifts back to the plaintiff to show that the

defendant’s proffered reason is pretextual, which can be done by showing that it “(1) has no basis


          7
         In Chen, the Sixth Circuit acknowledged then-recent criticism of its three-part test and
emphasized that the test should not be applied formalistically, “lest one lose the forest for the
trees.” Chen, 580 F.3d at 400 n.4. Courts should engage in a commonsense inquiry: “did the
employer [take the adverse action] for the stated reason or not? . . . One can distill the inquiry into
a number of component parts, . . . [b]ut that should not cause one to lose sight of the fact that at
bottom the question is always whether the employer made up its stated reason to conceal
intentional discrimination.” Id.



  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 24 of 45 PageID #: 1202
                                                                                                     25


in fact, (2) did not actually motivate the defendant’s challenged conduct, or (3) was insufficient to

warrant the challenged conduct.” Clay, 501 F.3d at 704 (quoting Johnson v. Kroger Co., 319 F.3d

858, 866 (6th Cir. 2003)).

               2.      The Parties’ Arguments

       The defendant asserts that the plaintiff has no direct evidence of discrimination and cannot

prove a prima facie case using circumstantial evidence, because he cannot identify a similarly

situated comparator for purposes of proving the fourth element—that he was treated less favorably

than similarly situated non-protected employees. Alternatively, it argues that, even if he can

establish a prima facie case, the plaintiff cannot show pretext.

       In response, the plaintiff asserts, first, that he has direct evidence of discrimination, because

the City “admits that race may have been a factor in BC Alexander’s actions in 2018.” (Doc. No.

18, at 10.) And, he contends, the City cannot show that it would not have made the decision to

force him to retire “absent its impermissible response,” because “[w]ithout the discriminatory 2018

matter, Captain Pertiller would not have been forced to retire.” (Id. at 11.)

       Alternatively, Pertiller argues that, while identifying a comparator in this case was difficult

because of the City’s record-keeping practices, the evidence nonetheless establishes that White

employees were treated better than he was. He also argues that “additional evidence” of “racial

animus” permits him to establish a prima facie case under the particular factual circumstances of

this case, pointing to (1) demographic evidence that, he claims, “shows that [the City] prefers white

people” when it comes to hiring (Doc. No. 18, at 14); and (2) evidence that race discrimination

may have played a part in the disciplinary action related to the August 2018 incident. With regard

to the latter, Pertiller specifically invokes the “cat’s paw” theory of employer liability. Finally, he




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 25 of 45 PageID #: 1203
                                                                                                   26


argues that a jury question exists as to whether the City’s proffered reason for forcing him to retire

was prextextual.

               3.      The Plaintiff Has No Direct Evidence of Discrimination

       Direct evidence is evidence that, “if believed, requires the conclusion that unlawful

discrimination was at least a motivating factor in the employer’s actions.” Younis v. Pinnacle

Airlines, Inc., 610 F.3d 359, 363 (6th Cir. 2010) (citation omitted). Direct evidence “proves the

existence of a fact without requiring any inferences.” Grizzell v. City of Columbus, 461 F.3d 711,

719 (6th Cir. 2006) (quotation marks and citation omitted). That is, direct evidence, per se,

establishes “not only that the plaintiff’s employer was predisposed to discriminate on the basis of

[race], but also that the employer acted on that predisposition.” DiCarlo, 358 F.3d at 415 (quoting

Hein v. All Am. Plywood Co., 232 F.3d 482, 488 (6th Cir. 2000)).

       The only “direct evidence” to which the plaintiff points is Chris Clausi’s conclusion that

“race may have been a factor in the decisions made by Daryl Alexander”—specifically,

Alexander’s decision to discipline the plaintiff in connection with the August 2018 incident and

his alteration of the plaintiff’s time card in November 2018. (Doc. No. 20-2, at 85; Clausi Dep.

35.)

       Clausi’s conclusion does not constitute direct evidence of race discrimination, for at least

two reasons. First, Clausi’s conclusion itself required an inference—that is, it was not based on

direct evidence. (See Doc. No. 20-2, at 85 (“There is no specific evidence that supports race being

a factor in Alexander’s decision to discipline Pertiller.”).) As Clausi himself recognized in his

deposition, by using the word “may,” Clausi did not mean to “imply that [race discrimination] did

or that it didn’t” occur. (Clausi Dep. 35.) He thought discrimination was a possibility based on

“too many things there that just are unexplainable.” (Id.) His conclusion was not based on a finding

that Alexander had actually made racially charged comments or expressed a discriminatory



  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 26 of 45 PageID #: 1204
                                                                                                   27


animus. Thus, Clausi’s conclusion that Alexander’s decision “may” have been influenced by race

discrimination is not an “admission” on the part of the City that the plaintiff was actually subjected

to race discrimination and does not constitute direct evidence of race discrimination.

       Second, as the court will address in greater detail in connection with the “cat’s paw” theory

of liability, below, even if Alexander’s conduct toward him did constitute direct evidence of

discrimination, the plaintiff’s lawsuit is not based on his receipt of the written reprimand from

Alexander; it is based solely on his constructive discharge in June 2019. 8 Alexander himself had

no involvement in the plaintiff’s constructive discharge or the proceedings leading up to it. Thus,

even if Alexander himself had acted with discriminatory intent, that intent would not necessarily

be imputed to Chief Foulks, who ultimately made the adverse employment decision that is the

subject of this lawsuit. Accord Carter v. Univ. of Toledo, 349 F.3d 269, 273 (6th Cir. 2003)

(“[C]omments made by individuals who are not involved in the decision-making process regarding

the plaintiff’s [adverse employment action] do not constitute direct evidence of discrimination.”);

Boges v. Gen. Motors Co., 808 F. Supp. 2d 1043, 1048 (M.D. Tenn. 2011) (Trauger, J.) (“Wilcox

was not a decision maker with regard to the plaintiff’s discipline, and, therefore, his statements

cannot constitute direct evidence of discrimination.”).

               4.      Cat’s Paw Theory

       The plaintiff briefly alludes to a “cat’s paw” theory of liability, without making much effort

to explain how it would apply in this case. (See Doc. No. 18, at 14 (“BC Alexander’s biased action



       8
         It is unlikely that the written reprimand the plaintiff received in connection with the
August 2018 incident was sufficiently “adverse” to give rise to a Title VII discrimination claim.
See Creggett v. Jefferson Cty. Bd. of Educ., 491 F. App’x 561, 566 (6th Cir. 2012) (“A written
reprimand, without evidence that it led to a materially adverse consequence such as lowered pay,
demotion, suspension, or the like, is not a materially adverse employment action.” (citations
omitted)).



  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 27 of 45 PageID #: 1205
                                                                                                    28


was a causal factor in Captain Pertiller’s discharge, which demonstrates that Chief Foulks served

as a conduit, or the cat’s paw, of BC Alexander’s prejudice.” (citing Chattman, 686 F.3d at 352)).)

The court’s explanation of why the theory does not apply here will require substantially more ink

than the plaintiff’s claim that it does.

        The Supreme Court explained the application of a “cat’s paw” theory of liability in 2011

in the context of a case alleging discrimination in violation of the Uniformed Services Employment

and Reemployment Rights Act of 1994 (“USERRA”). Staub v. Proctor Hosp., 562 U.S. 411

(2011). The plaintiff there presented direct evidence of his immediate supervisors’ bias against

him arising from his military obligations as a member of the United States Army Reserve, but his

immediate supervisors were not responsible for his termination. Rather, the decision to terminate

him was made by a Vice President of Human Resources, Buck. In making the termination decision,

however, Buck relied on the fact that the plaintiff’s direct supervisors had given him a Corrective

Action disciplinary warning a few months previously, allegedly based on a fabricated violation of

a fabricated company policy, and then accused him, allegedly also falsely, of violating the

Corrective Action plan. When the plaintiff pursued the company’s grievance procedures to

challenge his termination and informed Buck that he believed that his termination was motivated

by hostility toward his military obligation, Buck did not investigate his allegations but adhered to

her original decision based on a conversation with another personnel employee and her review of

the plaintiff’s personnel file. The Seventh Circuit reversed a jury verdict for the plaintiff, finding,

as a matter of law, that the employer could not be liable unless “the nondecisionmaker exercised




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 28 of 45 PageID #: 1206
                                                                                                  29


such ‘singular influence’ over the decisionmaker that the decision to terminate was the product of

‘blind reliance.’” Id. at 416 (internal quotation marks and citations omitted).

       The Supreme Court disagreed, holding: “if a supervisor performs an act motivated by

[discriminatory] animus that is intended by the supervisor to cause an adverse employment action,

and if that act is a proximate cause of the ultimate employment action, then the employer is liable

under the [Act].” Id. at 422 (emphasis in original). Relying on ordinary principles of agency and

tort law, the court concluded that, “if the employer’s investigation results in an adverse action for

reasons unrelated to the supervisor’s original biased action . . . , then the employer will not be

liable.” Id. at 421 (emphasis added). However, “the supervisor’s biased report may remain a causal

factor if the independent investigation takes it into account without determining that the adverse

action was, apart from the supervisor’s recommendation, entirely justified.” Id. (emphasis added).

       The Sixth Circuit applied this theory in Chattman, a Title VII race discrimination case.

There, the plaintiff produced direct evidence of “discriminatory intent” on the part of his

immediate supervisor, but the immediate supervisor’s racial animosity did not, per se, establish

the defendant employer’s liability, because the biased supervisor was not the decisionmaker with

regard to the adverse employment action. Thus, in order to impute liability to the employer, the

court had to employ the cat’s paw theory of liability addressed in Staub. Under this theory, the

plaintiff was required to—and did—show that the direct supervisor “intended . . . to cause an

adverse employment action” and that his discriminatory action was “a proximate cause of the

ultimate employment action.” Chattman, 686 F.3d at 351.

       The cat’s paw theory of liability does not apply in the case at bar, however. The plaintiff’s

theory is that his written reprimand arising from the August 2018 incident was racially motivated

and that, if he had not already had this initial disciplinary action on his record at the time of the




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 29 of 45 PageID #: 1207
                                                                                                      30


June 2019 incident, the missed call in June 2019 would have been a first offense and, as such,

would not have been sufficient to trigger his termination. The first problem with this theory is that

the plaintiff’s complaint of racial discrimination associated with the written reprimand was

thoroughly investigated, and even Clausi, who believed that Alexander might harbor racial bias,

concluded that the undisputed evidence supported a finding that the plaintiff had clearly violated

policy by missing a call. (Clausi Dep. 59.) The City Manager, after reviewing Clausi’s exhaustive

report of his investigation into the plaintiff’s discrimination complaint, determined that the written

reprimand was appropriate and warranted, regardless of whatever subjective bias Alexander may

have harbored. (Doc. No. 20-2, at 78.)

       Even prior to that, before the plaintiff made a complaint of discrimination, Mark Foulks

had reviewed the discipline recommended for the incident and concluded that a written reprimand

was appropriate for the missed call. After receiving Pertiller’s complaint of discrimination, he also

reviewed Alexander’s history of administering discipline going back to 2015 and found that he

had administered eleven disciplinary actions to captains under his command during that time to

nine different captains (two of whom had received two actions). Of the nine captains, two were

Black and seven were not, and the two captains who received two actions each were Caucasian.

(Doc. No. 20-2, at 77.)

       In other words, this situation is facially similar to Staub, insofar as the plaintiff alleges that

a prior disciplinary action by a biased supervisor led to his termination, because the second offense

would not have been considered serious enough to warrant termination if the prior offense were

not already on his record. But it is very different from Staub, because his “employer’s investigation

result[ed] in an adverse action for reasons unrelated to [Alexander’s] original biased action,” as a

result of which there is no basis for imputing liability to the City based on the written reprimand.




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 30 of 45 PageID #: 1208
                                                                                                   31


Staub, 562 U.S. at 421. That is, Alexander’s “biased report” did not “remain a causal factor,”

because “the independent investigations” into the plaintiff’s actions and his discrimination

complaint “determin[ed] that the [written reprimand] was, apart from the supervisor’s

recommendation, entirely justified.” Id. Thus, the plaintiff cannot establish that bias on the part of

Alexander was a proximate cause of the June 2019 disciplinary action. In sum, even assuming that

the plaintiff could show that Alexander intended to cause an adverse employment action, 9 the cat’s

paw theory of liability does not apply.

               5.      The Plaintiff’s Case Based on Indirect Evidence

       Alternatively, the plaintiff asserts that he can prove discrimination using circumstantial

evidence. There is no dispute that he satisfies the first three elements of his prima facie case, at

least for purposes of the Motion for Summary Judgment: (1) as a Black man he is a member of a

protected class; (2) his being forced to choose between retirement and termination constituted a

constructive discharge and, thus, an adverse employment action; and (3) he was qualified for the

position of Captain at the Fire Department. The parties dispute only whether he was treated

differently from similarly situated members of the unprotected class.

       In Mitchell v. Toledo Hospital, 964 F.2d 577 (6th Cir. 1992), the Sixth Circuit identified

three factors that are relevant to determining whether employees are “similarly situated” in the

context of cases alleging differential disciplinary action:

       [T]o be deemed “similarly situated,” the individuals with whom the plaintiff seeks
       to compare his/her treatment must have [1] dealt with the same supervisor, [2] have
       been subject to the same standards and [3] have engaged in the same conduct



       9
          Arguably, because Alexander initially recommended suspension without pay and
disciplinary probation, he “intended” to impose discipline that would have qualified as an adverse
employment action, for purposes of the first step in Staub, even if there is no direct evidence that
he was motivated by racial bias.



  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 31 of 45 PageID #: 1209
                                                                                                    32


       without such differentiating or mitigating circumstances that would distinguish
       their conduct or the employer’s treatment of them for it.

Id. at 583. Although “the weight to be given to each [Mitchell] factor can vary depending upon the

particular case,” Johnson v. Kroger Co., 319 F.3d 858, 867 (6th Cir. 2003), the Sixth Circuit has

also noted that these factors “generally are all relevant considerations in cases alleging differential

disciplinary action.” Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir.

1998). The Sixth Circuit has also explained that the plaintiff is not required to “demonstrate an

exact correlation with the employee receiving more favorable treatment in order for the two to be

considered ‘similarly-situated’; rather, . . . the plaintiff and the employee with whom the plaintiff

seeks to compare himself or herself must be similar in ‘all of the relevant aspects.’” Id. (quoting

Pierce v. Commonwealth Life Ins. Co., 40 F.3d 796, 802 (6th Cir. 1994)).

       With regard to the third factor, courts are instructed to focus on whether the plaintiff and

his comparators engaged in conduct of “comparable seriousness,” not whether their actions were

identical. Jackson v. VHS Detroit Receiving Hosp., Inc., 814 F.3d 769, 777 (6th Cir. 2016) (quoting

Mitchell, 964 F.3d at 583). “[A] plaintiff cannot establish a reasonable inference of discriminatory

motive based on her ‘employer’s more severe treatment of more egregious circumstances.’” Id.

(quoting Clayton v. Meijer, Inc., 281 F.3d 605, 612 (6th Cir. 2002)); see also Barry v. Noble Metal

Processing, Inc., 276 F. App’x 477, 483 (6th Cir. 2008) (“[T]o be considered the ‘same conduct,’

it must be similar in kind and severity.” (citing Clayton, 281 F.3d at 611)).

       The plaintiff claims that he is similarly situated to several White captains who, he claims,

“responded” late to emergency calls but were not disciplined. 10 His argument that he is similarly




       10
          He also maintains that these individuals were all subject to the same ultimate
decisionmakers (Jernigan, Toombs, and Foulks), even if their direct supervisors varied. The
defendant does not respond to his argument, and the court presumes, for purposes of the Motion


  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 32 of 45 PageID #: 1210
                                                                                                  33


situated to these individuals is premised upon his contention that “[t]he City views missing a call

and a delayed response to a call as the same for disciplinary purposes.” (Doc. No. 18, at 11 (citing

Foulks Dep. Ex. 6, Doc. No. 16-4, at 56).) In response, the City disputes whether it considers

missing a call and responding late to a call as comparable in seriousness and maintains that the

plaintiff has failed to identify any similarly situated comparators who were treated more favorably

than he was for the same or truly comparable conduct. The question is whether the plaintiff has

shown that his proposed comparators “engaged in the same conduct without such differentiating

or mitigating circumstances that would distinguish their conduct or the employer’s treatment of

them for it.” Mitchell, 964 F.2d at 584.

       The only evidence to which the plaintiff points in support of his claim that the City views

a missed dispatch and a delayed response to a dispatch as the same, for disciplinary purposes, is a

written reprimand issued to Captain Brian Lowe in March 2012, under a directive from then-Chief

Gaines. Lowe did not miss a call—he was simply delayed in answering a dispatch for several

minutes, because he was in the bathroom when the dispatch came in, had not taken his walkie-

talkie into the bathroom with him, and did not hear it or the base radio, causing his crew (who did

hear the dispatch) to have to come search for him. (See Doc. No. 16-4, at 56, 57; Alexander Dep.

24–25.) The written reprimand issued to him specifies that he was being disciplined based on

violation of the rule requiring that the “ranking employee on each engine . . . have their walkie-

talkie on at all times OR . . . be in hearing distance of the base radio” and that, by not having his

walkie-talkie on him, Lowe failed in his “responsibility to acknowledge Dispatch on [a] call[]

pertaining to [his] engine company.” (Doc. No. 16-4, at 56.) In other words, he was not disciplined




for Summary Judgment, that the “same supervisor” factor is either met or deserving of little weight
under the circumstances presented here.



  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 33 of 45 PageID #: 1211
                                                                                                   34


for delay, per se, but for failure to have his walkie-talkie on his person and failing to verbally

acknowledge the dispatch in a timely fashion. If this single incident, occurring seven years prior

to the plaintiff’s constructive discharge under a different Fire Chief, were sufficient to establish a

“policy” of any kind, it supports the existence of a policy requiring captains to be able to hear

dispatches at all times and to verbally acknowledge any dispatch of his company in a timely

fashion.

       In attempting to identify comparators, however, the plaintiff uses the term “response” to

refer, not only to a verbal acknowledgment of a dispatch, but also to a company’s physical reaction

to a dispatch by leaving the fire station and arriving at the scene of the emergency. He points to

incidents that occurred in 2019 and 2020, when five different White captains failed to meet the

benchmark times referenced by Foulks in his deposition for being “en route” after being dispatched

to a scene and for actually arriving at a scene. Specifically, in August 2019, Captain Clay Walls

took almost four minutes from the time of dispatch to being en route for a medical emergency,

well outside the one-minute benchmark identified by Foulks, but, as the second unit dispatched,

he actually arrived at the scene within Foulks’ benchmark. On April 12, 2020, four different White

captains took from two to more than three minutes from dispatch time to being en route for a fire

call, again outside the eighty-second benchmark identified by Foulks, and the first responding unit

arrived at the fire outside the four-minute benchmark identified by Foulks. The evidence to which

the plaintiff points, however, says nothing about whether each individual captain verbally

acknowledged the dispatch in a timely fashion or whether any of them violated the rule that he




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 34 of 45 PageID #: 1212
                                                                                                  35


either have his walkie-talkie on his person or be within hearing distance of the base radio. (See

Doc. No. 16-4, at 56.)

       In sum, there is simply no evidence in the record that the Fire Department regarded a two-

or three-minute delay in departure after being dispatched as equivalent to missing a call altogether,

or even as equivalent to failing to answer or acknowledge a dispatch in a timely fashion. The

plaintiff’s attempt to compare himself to the five captains who took more than two or three minutes

to be en route to a call after being dispatched is, therefore, misplaced. Because these individuals

did not engage in the same kind of conduct, they are not similarly situated. Moreover, even if

several minutes of delay in leaving the station on call were comparable to missing a call altogether,

the plaintiff has not pointed to any other individual who missed two calls within a twelve-month

period. Thus, the conduct of the purported comparators was not similar in severity. Barry, 276 F.

App’x at 483.

       Seeking to avoid dismissal of his claims based on his failure to identify similarly situated

individuals who were treated more favorably than he, the plaintiff argues that other evidence in

the record satisfies his requirement of establishing a prima facie case of discrimination, including

that the City “admits” that it disciplines a disproportionate number of Black employees compared

to White employees and that the Fire Department’s demographics and actions show that it prefers

to hire and retain White people, which qualifies as “further evidence of racial animus.” (Doc. No.

18, at 13–14.) The plaintiff’s attempt to use demographics to support his claim is unavailing.

Although the defendant concedes that the percentage of Black employees at the Fire Department

is less than that of the community it serves (see Foulks Dep. 85 (“I believe we’re a little bit less

diverse than the community.”)), the plaintiff has not presented any evidence regarding the City’s

racial makeup or how many Black candidates have applied for jobs with the Fire Department.




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 35 of 45 PageID #: 1213
                                                                                                   36


Consequently, the number of employees, by itself, says nothing about the Fire Department’s hiring

practices. See Hawkins v. Memphis Light, Gas & Water, 520 F. App’x 316, 322 (6th Cir. 2013)

(“Without evidence of the racial composition of the pool of qualified candidates, a reasonable

factfinder would be unable to determine whether bias motivated [the defendant’s] decisions, or if

the decisions were based on legitimate selection criteria or chance.”). As for the number of Black

employees who have been fired, the plaintiff offers no evidence regarding the circumstances of

those terminations. In order to conclude that they have any bearing on the plaintiff’s case, the court

would, at a minimum, need to consider whether any of those individuals was fired under

circumstances that might give rise to an inference of racial discrimination. The plaintiff offers no

such evidence.

       Because the plaintiff is unable to show that a material factual dispute exists as to whether

he was treated differently from similarly situated non-protected employees or to present some other

comparable evidence based on which an inference of racial discrimination might arise, the

defendant is entitled to summary judgment in its favor on the Title VII discrimination claim.

       B.        Retaliation

       The plaintiff argues, first, that he has direct evidence of retaliation. He points to evidence

that, at some point after he had been notified by City Manager Tindall of the discrimination

complaint against Alexander, Foulks discussed the complaint with Toombs, who told Foulks that

Pertiller “essentially had filed a complaint every time that he had been disciplined throughout his

career.” (Foulks Dep. 116; see also Toombs Dep. 52.) The mere fact that Foulks was aware that

the plaintiff had made previous discrimination claims when Foulks made the disciplinary




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 36 of 45 PageID #: 1214
                                                                                                  37


determination in June 2019, standing alone, is not direct evidence of a retaliatory motive, as it

requires an inference.

       To establish a prima facie case of retaliation under Title VII using circumstantial evidence

instead, a plaintiff must demonstrate that: “(1) he engaged in activity protected by Title VII; (2)

his exercise of such protected activity was known by the defendant; (3) thereafter, the defendant

took an action that was ‘materially adverse’ to the plaintiff; and (4) a causal connection existed

between the protected activity and the materially adverse action.” Laster v. City of Kalamazoo,

746 F.3d 714, 730 (6th Cir. 2014) (citation omitted); see also Rogers v. Henry Ford Health Sys.,

897 F.3d 763, 775 (6th Cir. 2018). Once the plaintiff establishes a prima facie case, the burden

shifts to the defendant to articulate a non-discriminatory reason for its actions. Mickey v. Zeidler

Tool & Die Co., 516 F.3d 516, 526 (6th Cir. 2008). As with a discrimination claim, if the defendant

articulates such a legitimate, non-discriminatory reason, the plaintiff, to avoid summary judgment,

must present evidence to show that the defendant’s stated reason “is merely a pretext for

discrimination.” Id. (citation omitted).

       There is no dispute that the plaintiff’s complaint about Alexander constitutes protected

activity and that the constructive discharge is a materially adverse action. The issue is whether the

plaintiff can establish a causal connection between the two events. The actual protected activity—

the lodging of the discrimination complaint against Alexander—took place on January 3, 2019.

(See Doc. No. 16-2, at 51.) It is unclear when, exactly, Foulks or anyone else within the upper

leadership of the Fire Department learned of the complaint, but, based on an email exchange in the

record, it clearly happened sometime prior to March 6, 2019. (See Doc. No. 20-2, at 78 (March 6,

2019 email from Tindall to Foulks, subject line “Follow-up – Pertiller Investigation,” beginning,

“As you know, on January 3, 2019, Ted Pertiller sent me an email alleging an adverse action based




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 37 of 45 PageID #: 1215
                                                                                                 38


on race discrimination due to a reprimand he received from Daryl Alexander issued January 2,

2019.”).) The adverse action took place on June 19, 2019, three and a half months later.

        In the Sixth Circuit, “[w]here an adverse employment action occurs very close in time after

an employer learns of a protected activity, such temporal proximity between the events is

significant enough to constitute evidence of a causal connection for the purposes of satisfying a

prima facie case of retaliation.” Mickey, 516 F.3d at 525. Thus, for example, when an employee is

fired the same day his employer learns of his protected activity, this “acutely” close proximity in

time is sufficient to “constitute evidence of a causal connection for the purposes of satisfying a

prima facie case of retaliation.” Id. However, “where some time elapses between when the

employer learns of a protected activity and the subsequent adverse employment action, the

employee must couple temporal proximity with other evidence of retaliatory conduct to establish

causality.” Id.

        The Sixth Circuit has recently reaffirmed that “[t]emporal proximity alone generally is not

sufficient to establish causation” and that “[e]xceptions to this rule are ‘rare,’ even in instances

involving relatively short time periods.” Kenney v. Aspen Techs., Inc., 965 F.3d 443, 448–49 (6th

Cir. 2020) (quoting Mickey, 516 F.3d at 525; other citations omitted). In Kenney, the plaintiff was

fired two and a half months after complaining about the employer’s discriminatory hiring

practices. The court held that “[t]hat temporal proximity is one consideration in assessing whether

[the plaintiff] has satisfied her burden to show causation between her complaint and her

termination. But a roughly 75-day delay between her protected activity and an adverse




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 38 of 45 PageID #: 1216
                                                                                                  39


employment action is not, standing alone, a convincing case for proving causation.” Id. at 449.

Thus, the plaintiff was required to “provide other indicia to support a causal connection.” Id.

       Based on Kenney, the plaintiff here must offer additional evidence, aside from the temporal

proximity of at least three and a half months between Foulks’ learning about Pertiller’s protected

activity and the adverse action, to establish a causal connection between these events, for purposes

of his prima facie case. The plaintiff attempts to do that, arguing that the disciplinary matter was

“not handled according to standard practices.” (Doc. No. 18, at 16.) Specifically, he argues,

Toombs “inserted himself directly” into the investigation of the May 29 incident, which he did not

typically do; the investigation and proposed discipline moved up the chain of command with

unprecedented rapidity; the penalty—whether the double demotion proposed by Jernigan and

Toombs or the termination that Foulks ultimately settled on—was unreasonable and

disproportionate to the offense; Foulks was markedly hostile and demeaning toward the plaintiff

during the pre-disciplinary hearing, which, the plaintiff implies, conflicted with Foulks’ embrace

of a “clean slate policy” with respect to the August 2018 incident; and Foulks later informed the

other captains, with no justification, that Pertiller had lied. (See Doc. No. 18, at 16–17.)

       The problem, however, is that none of this other evidence is suggestive of retaliation,

principally because the plaintiff has not shown that any other captain had ever missed two calls

within a twelve-month period. Even assuming that Toombs’ involvement in the investigation was

unusual and that the disciplinary process proceeded with greater speed than usual, neither of those

factors suggests retaliation. Rather, they suggest that the Fire Department regarded the May 2019

incident as a very serious matter. While there is a factual dispute as to whether Foulks raised his

voice or behaved with hostility toward the plaintiff, the plaintiff himself admits that Foulks’

behavior changed at some point during the meeting, that he suddenly became upset. The plaintiff




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 39 of 45 PageID #: 1217
                                                                                                  40


did not know what “triggered” Foulks, but he believed it was the plaintiff’s statement that the

captains never received training on the MDT. (Pertiller Dep. 172.) Foulks, however, testified that

the thing that changed his mind about accepting Jernigan’s proposed discipline and instead

pivoting toward termination was Pertiller’s failure to take responsibility for the May 29 missed

call. Although Pertiller disputes actually stating that responding to the call was not his

responsibility, he confirmed during his deposition that he did not admit to “missing a call” because,

as he said, “I wasn’t dispatched. How can you miss a call if you’re not dispatched?” (Pertiller Dep.

172.) In other words, he did not take responsibility for missing a call.

       The plaintiff also argues that Foulks’ markedly different response toward the plaintiff’s

August 2018 missed call and the June 2019 incident can only be attributable to Foulks’ learning

about the plaintiff’s protected conduct in the meantime. However, the change in the discipline does

not imply a retaliatory motive. It is more readily explained by the fact that the plaintiff missed a

second call under circumstances that Foulks deemed to be egregious and potentially

embarrassing—a fire engine across the parking lot from the source of an emergency call that did

not bother to respond (see Foulks Dep. 153)—and for which the plaintiff refused to take

responsibility. In sum, none of the additional evidence on which the plaintiff relies points toward

a retaliatory motive. It points to an unusual situation that warranted an unusual disciplinary

response. Accord Kenney, 965 F.3d at 449 (“All things considered, there is nothing unusually




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 40 of 45 PageID #: 1218
                                                                                                 41


suggestive about the timing of Kenney’s termination.” (internal quotation marks and citation

omitted)).

        The court finds, therefore, that the plaintiff has not established a prima facie case of

retaliation.

        C.     Pretext

        Even if the plaintiff had established a prima facie case of either discrimination or

retaliation, he cannot show that the defendant’s proffered reason for his constructive discharge was

pretextual. Summary judgment on this basis is warranted as well.

        The Sixth Circuit has identified “three interrelated ways” of showing pretext: “(1) that the

proffered reasons had no basis in fact, (2) that the proffered reasons did not actually motivate the

employer’s action, or (3) that they were insufficient to motivate the employer’s decision.”

Hostettler v. Coll. of Wooster, 895 F.3d 844, 858 (6th Cir. 2018) (quoting Demyanovich v. Cadon

Plating & Coatings, L.L.C., 747 F.3d 419, 431 (6th Cir. 2014)). “The three-part test for pretext

‘need not be applied rigidly,’ but rather ‘is a commonsense inquiry.’” Willard v. Huntington Ford,

Inc., 952 F.3d 795, 811 n.10 (6th Cir. 2020) (quoting Blizzard v. Marion Tech. Coll., 698 F.3d 275,

282 (6th Cir. 2012)). Thus, to successfully oppose summary judgment, the plaintiff must produce

sufficient evidence from which a jury could reasonably reject the City’s reason for the constructive

discharge. Chen, 580 F.3d at 400. As the Sixth Circuit has explained:

        The plaintiff must produce sufficient evidence from which the jury could
        reasonably reject [the defendant’s] explanation and infer that the defendant[] . . .
        did not honestly believe in the proffered nondiscriminatory reason for its adverse
        employment action. To show an honest belief, the employer must be able to




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 41 of 45 PageID #: 1219
                                                                                                    42


       establish its reasonable reliance on the particularized facts that were before it at the
       time the decision was made.”

Mickey, 516 F.3d at 526 (internal quotation marks and citations omitted).

       The defendant’s proffered reason for the constructive discharge is that the plaintiff missed

a call a second time within a twelve-month period and failed to take responsibility for his action;

that he missed the call because he had improperly designated his engine as out of service; and that

he then chose not to inquire further into a dispatch even though he heard that the address to which

a unit was being dispatched was on the same street as he was.

       The plaintiff argues that the proffered reason has no basis in fact. He maintains that he had

not received training on the AVL and did not know that he was supposed to designate his engine

as in service immediately upon leaving training. While there may be a factual dispute as to whether

he actually knew that this rule had changed upon the implementation of the AVL system, there is

no dispute that Foulks honestly expected him to know this rule based on Foulks’ having issued a

verbal directive at a meeting with the captains and based on the fact that every other captain who

attended the same training as the plaintiff designated his engine as in service upon leaving the

training grounds that day. See Majewski v. Auto. Data Processing, Inc., 274 F.3d 1106, 1117 (6th

Cir. 2001) (“[A]s long as an employer has an honest belief in its proffered nondiscriminatory

reason for discharging an employee, the employee cannot establish that the reason was pretextual

simply because it is ultimately shown to be incorrect.”). In addition, Pertiller does not deny that he

heard the call on his radio, actually heard the address, and knew it was for an emergency on the

same road he was on, but chose not to contact dispatch to obtain additional information. Finally,

although he disputes actually stating that responding to the call was not his responsibility, Pertiller

confirmed during his deposition that he did not admit to “missing a call” because, as he said, “I

wasn’t dispatched. How can you miss a call if you’re not dispatched?” (Pertiller Dep. 172.) That




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 42 of 45 PageID #: 1220
                                                                                                          43


is, as set forth above, it is clear that he did not take responsibility for missing the call. The plaintiff’s

attempt to create a material factual dispute based on whether he used the word “responsibility” is

unavailing. The plaintiff has not shown that the proffered reason for his constructive discharge had

no basis in fact.

        The plaintiff also argues that the proffered reason is insufficient to justify the harsh

discipline meted out to him. (See Doc. No. 18, at 18 (“Discharge in this situation is like ‘swatting

a fly with a sledge hammer.’” (quoting Stalter v. Wal-Mart Stores, Inc., 195 F.3d 285, 290 (7th

Cir. 1999)).) He argues that “multiple witnesses” have “admitted” that a second or third missed-

call violation warrants a twenty-four-hour suspension and twelve months of probation rather than

a double demotion or termination. While it is true that some supervisors (notably Alexander and

Bigelow) were of the belief that a second or third missed call warranted suspension and probation,

the plaintiff has not pointed to any other captain who had actually missed two calls in a twelve-

month period. More specifically, he has not identified any other captains under Chief Foulks who

missed two calls in a twelve-month period.

        Pertiller also claims that he was discharged for violating policies that were not actually

reflected in any written document and that “the conflict between the City’s written rules and the

stated reason for termination is evidence of pretext and, at a minimum, presents a material factual

dispute that cannot be resolved on summary judgment.” (Doc. No. 18, at 18–19.) However, the

evidence to which he points does not establish the existence of a conflict. At most, there was some

ambiguity as to how the policy in effect after implementation of the AVL should be interpreted,

but there is no dispute that everyone other than the plaintiff interpreted it to mean that a unit should

be in service upon leaving the training center, that district boundaries were “dissolved when it

comes to incident response,” that, through the AVL system, the unit closest to a call would be the




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 43 of 45 PageID #: 1221
                                                                                                   44


one dispatched, irrespective of territory, and that “jumping” a call was appropriate if a captain was

“100% certain [his] unit was the closest.” (Doc. No. 20-2, at 59.)

       The plaintiff claims that he has provided “numerous examples of other individuals who

have missed calls that were actually intended for them yet were not disciplined in any manner”

and that this discrepancy is evidence of pretext. (Doc. No. 18, at 19.) However, as discussed above,

the other individuals whom he identifies did not miss calls or fail to acknowledge a dispatch.

Rather, they failed to meet benchmark goals for the length of time between receiving a dispatch

and leaving the station or arriving at the scene. The plaintiff also has not pointed to any individual

who repeatedly missed such benchmarks by wide margins.

       Finally, the plaintiff argues that the “highly irregular disciplinary process is evidence of

pretext.” (Doc. No. 18, at 19.) For this argument, he points to the excessively lengthy time between

the August 2018 incident and the written reprimand—for which Alexander received counseling

from Jernigan and Foulks (see Doc. No. 20-2, at 77)—in contrast to the “hastily completed”

process associated with the May 2019 incident (Doc. No. 18, at 19). The evidence he offers in

support of the “irregularity” of the June 2019 proceeding is the same as that offered in support of

his claim of other evidence of a causal connection between his protected conduct and protected

activity. In this context, too, the evidence simply does not imply a nefarious motive. Rather, it is

suggestive of the seriousness of the incident.

       The plaintiff also argues that the proffered reason did not actually motivate the City’s

conduct and that the City, instead, was motivated by a desire to get rid of Black employees. “To

succeed here, [the plaintiff] must provide evidence ‘[that] tend[s] to prove that an illegal

motivation was more likely than that offered by the defendant.’” Brown v. Kelsey-Hayes Co., 814

F. App’x 72, 82 (6th Cir. 2020) (quoting Brennan v. Tractor Supply Co., 237 F. App’x 9, 9 (6th




  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 44 of 45 PageID #: 1222
                                                                                                  45


Cir. 2007)). Although it is troubling that Foulks has apparently supervised the termination of a

disproportionate number of Black employees, the plaintiff has no competent evidence to support

his assertion that the City was motivated by a desire to get rid of Black employees. 11 The plaintiff

has not created a material factual dispute as to pretext.

IV.    CONCLUSION

       For the reasons forth herein, the defendant’s Motion for Summary Judgment will be

granted. An appropriate Order is filed herewith.




                                               ALETA A. TRAUGER
                                               United States District Judge




       11
          The Sixth Circuit has indicated that, for a plaintiff to argue that his conduct did not
actually motivate the adverse action, the plaintiff “necessarily concedes the factual bases of the
company’s decision.” Brown, 814 F. App’x at 82 n.10 (citing Chattman, 686 F.3d at 349, as stating
that arguing under the second category requires “admit[ting] the factual basis underlying the
employer's proffered explanation and further admit[ting] that such conduct could motivate
dismissal[]”). The court presumes that the plaintiff can nonetheless argue pretext under this
category in the alternative: assuming for purposes of the motion for summary judgment that the
defendant’s proffered reason is based in fact and offering evidence showing that it was actually
motivated by something else.



  Case 3:19-cv-00832 Document 25 Filed 12/02/20 Page 45 of 45 PageID #: 1223
